
	

114 HR 160 PCS: Protect Medical Innovation Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 125114th CONGRESS
		1st Session
		H. R. 160
		IN THE SENATE OF THE UNITED STATES
		June 22, 2015Received; read the first timeJune 23, 2015Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices.
	
	
 1.Short titleThis Act may be cited as the Protect Medical Innovation Act of 2015. 2.Repeal of medical device excise tax (a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming amendments
 (1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence. (2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.
 (c)Clerical amendmentThe table of subchapters for chapter 32 of such Code is amended by striking the item relating to subchapter E.
 (d)Effective dateThe amendments made by this section shall apply to sales in calendar quarters beginning after the date of the enactment of this Act.
 3.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		
	Passed the House of Representatives June 18, 2015.Karen L. Haas,Clerk
	June 23, 2015Read the second time and placed on the calendar
